DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because suitable descriptive legends are required as being necessary for understanding of figures 5A, 5B, and 8. With respect to figures 5A, descriptive legends are required for reference designators 520, 522, and 524. With respect to figures 5B, descriptive legends are required for reference designators 520, 522, and 524. With respect to figure 8, descriptive legends are required for all reference designators except 800, 810, 812, and 830. See MPEP 608.02.V, 37 CFR 1.84(o). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 14-17, 19-20, and 39-40 are objected to because of the following informalities.  
Claim 14 line 2 recites “to access a tensor stored the memory subsystem”.  There appears to be a typographical error in this clause. Perhaps the claim is intended to recite “to access a tensor stored in the memory subsystem”.  (emphasis added).  Claims 15-17, and 19-20 inherit the same deficiency by reason of dependence.
Claim 39 recites “wherein the processor and memory subsystem are allocated”.  For antecedent basis reasons, the claim should recite “wherein the processor and the memory subsystem are allocated”.  Claim 40 inherits the same deficiency by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17, 19-20, 24, 39-40, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, and 48 recite “obtaining a processor and a memory system for data manipulation”.  It is unclear what is meant by obtaining, such as to configure the processor and memory system, or such as purchasing from a store, or other.  Claims 2-17, 19-20, 24, and 39-40 inherit the same deficiency as claim 1 by reason of dependence. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12, 14, 16, 24, 39, 48, and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10572225 B1 Ghasemi et al., (hereinafter “Ghasemi”).

Regarding claim 1, Ghasemi teaches the following:
 obtaining a processor and a memory subsystem for data manipulation (abstract, fig 1, external memory 102 for memory subsystem, application 112 for processor the application being such as an array of MAC circuits (Col 7 lines 8-61) ;
configuring a FIFO between the processor and the memory subsystem, wherein the FIFO is coupled with the processor (FIFO 119 or 123 as configured in fig 1 between external memory 102 and application 112); 
configuring FIFO filling logic between the FIFO and the memory subsystem, wherein the FIFO filling logic is connected to the FIFO and the memory subsystem (Fig 1 data mover 118 or 122 between external memory 102 and FIFOs 119 or 123 for FIFO filling logic, col 8 lines 24-35 AXI translation of request for logic1); and 
consuming, by the processor, an element stream from the FIFO, wherein the element stream flows to the FIFO from the memory subsystem through the FIFO filling logic (Fig 1, col 8 line 24- col 9 line 28, stream processed through FIFO to application 112, flowing as depicted in figures 8).

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Ghasemi teaches the following:
the element stream from the FIFO comprises elements of a tensor (Abstract, figures 8, Elements of the 3-D input feature map (IFM) for elements of a tensor).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Ghasemi teaches the following:
the consuming comprises performing tensor calculations (col 7 line 60 – col 8 line 23, figures 8, MAC operations on IFM sub-volumes for tensor calculations).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Ghasemi teaches the following:
providing an address to the FIFO filling logic for accessing data from the memory subsystem using an address generator (col 7 line 45-47).

Regarding claim 5, in addition to the teachings addressed in the claim 4 analysis, Ghasemi teaches the following:
the address generator comprises a second processor (fig 9, col 15 line 45- col 16 line 41 circuitry including adders, multipliers and registers for second processor).

Regarding claim 6, in addition to the teachings addressed in the claim 4 analysis, Ghasemi teaches the following:
the address generator enables memory subsystem access (col 7 line 45-47).

Regarding claim 7, in addition to the teachings addressed in the claim 6 analysis, Ghasemi teaches the following:
the address generator enables multi-dimensional tensor access by overlapping striding through the multi-dimensional tensor (col 4 lines 4-31, 43-54 stride parameters are configurable including overlapping stride as shown in figures 16).

Regarding claim 8, in addition to the teachings addressed in the claim 7 analysis, Ghasemi teaches the following:
the overlapped striding enables redundant data elements to be stored in the FIFP (col 4 lines 4-31, 43-54 stride parameters are configurable including overlapping stride as shown in figures 16, with overlapping stride implemented by the request generator as in claim 9, this will result in enabling redundant data elements to be stored in the FIFO).



the overlapped striding enables convolution calculations, matrix multiply functionality (col 1 lines 12-32, col 4 lines 33-67).

Regarding claim 11 in addition to the teachings addressed in the claim 4 analysis, Ghasemi teaches the following:
the FIFO filling logic uses the address generator to enable loading of small submatrices of a tensor stored in the memory subsystem into the FIFO for use by the processor (col 7 line 45-47, Figure 2 IFM sub-volume to FIFO, col 8 lines 41-53).

Regarding claim 12, in addition to the teachings addressed in the claim 11 analysis, Ghasemi teaches the following:
the FIFO filling logic provides the FIFO with non-unique elements of the tensor (col 4 lines 4-31, 43-54 stride parameters are configurable including overlapping stride as shown in figures 16, with overlapping stride implemented by the request generator as in claim 9, this will result in enabling redundant data elements to being provided to the FIFO).

Regarding claim 14 in addition to the teachings addressed in the claim 4 analysis, Ghasemi teaches the following:


Regarding claim 16 in addition to the teachings addressed in the claim 14 analysis, Ghasemi teaches the following:
the small NxM submatrix includes N=2 and M=3 (figures 16, col 22 lines 6-44).

Regarding claim 24, in addition to the teachings addressed in the claim 1 analysis, Ghasemi teaches the following:
the processor and memory executes data-dependent branchless instructions (col 4 line 37-42, col 5 lines 33-53 dataflow engine for data-dependent branchless instructions).

Regarding claim 39, in addition to the teachings addressed in the claim 1 analysis, Ghasemi teaches the following:
the processor and memory subsystem are allocated as part of one or more cluster within a reconfigurable fabric (fig 3 array of MAC circuits for cluster, Fig 17 col 23 line 32 – col 24 line 39 for reconfigurable fabric).



	Claim 50 is directed to an apparatus that would practice the method of claim 1.  The mapping of claim 1 contains all the structural limitations recited in claim 50.  The steps performed in claim 50 are contained within the method of claim 1.  The claim 1 analysis applies equally to claim 50.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Ghasemi in view of US 20020167337 A1 Chelcea et al., (hereinafter “Chelcea”).

Regarding claim 13, in addition to the teachings addressed in the claim 4 analysis, Ghasemi discloses the address generator enables multi-dimensional tensor 2 for pointer passed by the request generator circuit 110 to notifiy the application 112 when data is ready for processing).  Ghasemi does not, however, explicitly disclose a pointer being a FIFO pointer.  However, in the same field of endeavor, Chelcea discloses a FIFO in which input and output behavior is dictated by the flow to tokens ([0084]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in addition to the token provided to Ghasemi’s application 112, a token provided by the address generator for the benefit of dictating the flow of the FIFO for enqueing and dequeing the flow of data in to/from the FIFO ([0084]). 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi.

Regarding claim 15, in addition to the teachings addressed in the claim 14 analysis, Ghasemi discloses the small NxM submatrix includes N=2, and M = 3 (see claim 16 analysis).  Ghasemi further discloses a controller with flexibility to define parameters of the input feature map including kernel size to achieve an adaptable engine for any set of CNN layers regardless of the size of the IFM (submatrix) (col 4 lines 43-54, col 20 line 19 - 21 line 57, fig 13 and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller as in figs 13, and 14 for kernel height and width wherein the small NxM submatrix 

Regarding claim 17, in addition to the teachings addressed in the claim 14 analysis, Ghasemi discloses runtime programmable support for any transversal pattern the two dimensional spatial domain including the order of the transversal pattern (col 5 lines 1-16).  Ghasemi does not, however explicitly disclose the transversal pattern order being of a transpose. It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a transversal pattern comprising the transpose to achieve the benefit of performing one of the layers in a CNN operation (col 4 line 1-16).

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi in view of 20180300105 A1 Langhammer (hereinafter “Langhammer”).

Regarding claims 19 and 20, Ghasemi teaches the claim 14 limitations.  Ghasemi is silent with respect to elements of the small NxM submatrix being replaced with mathematical representations of infinity to indicate validity.  However in the same field of endeavor Langhammer discloses a MAC array similar to Ghasemi that supports various modes and processing for floating point numbers (abstract, fig 1, fig 2).  Langhammer further discloses a cast function circuit 250 for conversion of special cases to convert denormalized numbers to zero, and to include exponent overflow numbers as infinity ([0052]).  It would have been obvious to one of ordinary skill in the art to include .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over  Ghasemi in view of US 20150123707 Nicol, (hereinafter “Nicol”).  

Regarding claim 40, in addition to the teachings addressed in the claim 39 analysis, Ghasemi discloses double buffering control within the cluster of the reconfigurable fabric (Fig 3 device 229).  Ghasemi does not, however, explicitly disclose the control being by one or more circular buffers.  However in the same field of endeavor, Nicol similarly discloses a reconfigurable fabric comprising one or more clusters.  Nicol further discloses a rotating circular buffer that controls the processing elements (abstract, fig 1, fig 2, fig 7, [0028-0029], [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Nicol’s rotating circular buffer for Ghasemi’s double buffering to achieve the benefit of dynamic programming ([0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew Caldwell can be reached on 571-272-3701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182                                                                                                                                                                                                             


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                          






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsemi, Connecting User Logic to AXI Interfaces of High-Performance Communication Blocks in the SmartFusion2 devices – Libero SoC v11.7, Application Note AC409, Microsemi Corporation, 2016, figures 8 and 9 disclose state machine logic to implement read, write using the AXI interface.  See also, AMD, State Machine Design, Publication# 90005 Rev.A Amendment/0, 1993, Introduction first paragraph describes a state machine as logic.
        2 Computer Architecture: Dataflow (Part I), Prof. Onur Mutlu, Carnegie Mellon University, https://course.ece.cmu.edu/~ece740/f13/lib/exe/fetch.php?media=onur-740-fall13-module5.2.1-dataflow-part1.pdf, 2012, Slide 31, tokens carry pointers.